[Cite as Bates v. [Respondent], 2020-Ohio-5022.]


                                       COURT OF APPEALS
                                    ASHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



                                                      JUDGES:
BRIAN BATES                                           Hon. William B. Hoffman, P. J.
                                                      Hon. John W. Wise, J.
        Petitioner                                    Hon. Earle E. Wise, Jr., J.

-vs-                                                  Case No. 20 COA 027


        Respondent                                    OPINION




CHARACTER OF PROCEEDING:                           Writ of Habeas Corpus


JUDGMENT:                                          Dismissed


DATE OF JUDGMENT ENTRY:                            October 22, 2020


APPEARANCES:

For Petitioner                                     For Respondent

BRIAN BATES
ASHLAND COUNTY SHERIFF'S
DEPARTMENT
1205 East Main Street
Ashland, Ohio 44805
Ashland County, Case No. 20 COA 027                                                       2


Wise, John, J.

       {¶1}   On October 13, 2020, Petitioner, Brian Bates, filed a Petition for Writ of

Habeas Corpus. He did not identify a respondent in his petition. Mr. Bates’s argument is

not easily followed, but he makes the following allegations in support of his writ: (1) “You

are making injurious ‘presumptions’ which prejudice my Constitutional rights. I am not a

vessel in commerce[.]” (2) “I am not a citizen, surety for subject of, an officer of, and do

not owe allegiance, fealty, bond undertaking, obligation, duty tax, impost, or tribute.

Matters are not being handled with efficiency, or are not being taken care of at all,

usurpation of funds is occurring, there is rampant fraud and deceit[.]” (3) “Deputy was

noticed at initial stop & crimes against my flesh & blood have been continual since.” (4)

“ ‘Where rights secured by the constitution are involved, there can be no rule making or

legislation would abrogate them[.’ ”]

       {¶2}   We find Mr. Bates cannot maintain an action for habeas corpus and his

petition is sua sponte dismissed. We are permitted to dismiss a habeas corpus petition

sua sponte if the petition does not contain a facially valid claim. State ex rel. Crigger v.

Ohio Adult Parole Auth., 82 Ohio St. 3d 270, 271, 695 N.E.2d 254 (1988).

       {¶3}   Here, Mr. Bates failed to attach his commitment papers. The Court reviewed

the    Ohio      Department      of     Rehabilitation    and      Correction’s     website

(https://appgateway.drc.ohio.gov/OffenderSearch/Search/Details/A748953)                 and

confirmed Mr. Bates was released from the Southeastern Correctional Institution on July

2, 2020. It appears Mr. Bates may be incarcerated in the Ashland County Jail. However,

without a copy of any commitment papers, and based on the information from the above

website, we must assume Mr. Bates is not currently incarcerated.
Ashland County, Case No. 20 COA 027                                                     3


       {¶4}   R.C. 2725.04(D) requires a copy of the commitment or cause of detention

be attached to the petition for a writ of habeas corpus. Without the commitment papers,

the writ of habeas corpus is fatally defective. Brown v. Rogers, 72 Ohio St. 3d 339, 341,

650 N.E.2d 422 (1995). A court may sua sponte dismiss a petition for habeas corpus that

fails to comply with R.C. 2725.04(D). See State ex rel. Wynn v. McFaul, 81 Ohio St. 3d
193, 194, 690 N.E.2d 7 (1998) (Ohio Supreme Court affirmed court of appeals’ sua sponte

dismissal of habeas corpus petition for failure to comply with R.C. 2725.04(D).)

       {¶5}   We also note Mr. Bates failed to identify a proper respondent. This also

serves as an independent basis to sua sponte dismiss his writ. See State ex rel. Sherrills

v. State, 91 Ohio St. 3d 133, 742 N.E.2d 651 (Ohio Supreme Court affirmed sua sponte

dismissal of a petition for habeas corpus because petitioner did not name proper

respondents.)

       {¶6}   Therefore, we dismiss Mr. Bates’s writ of habeas corpus. It appears he may

no longer be incarcerated and he submitted no commitment papers indicating otherwise.

Further, Mr. Bates failed to identify a proper respondent.
Ashland County, Case No. 20 COA 027                                                   4


       {¶7}   For the foregoing reasons, we sua sponte dismiss Mr. Bates’s Petition for

Writ of Habeas Corpus. The clerk of courts is hereby directed to serve upon Mr. Bates

and the Ashland County Prosecutor notice of this judgment and its date of entry upon the

journal. See Civ.R. 58(B).


By: Wise, John, J.

Hoffman, P. J., and

Wise, Earle, J., concur.



JWW/AC 1014